Citation Nr: 1033020	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1, 1996 to August 23, 
1996. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
an April 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's claim for service 
connection for an acquired psychiatric disorder.  During the 
pendency of this appeal, jurisdiction of the claims folder was 
transferred to the RO in Montgomery, Alabama. 

In his May 2004 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(videoconference hearing).  Such a hearing was scheduled for 
December 2009, and the Veteran was so notified in November 2009.  
However, he failed to report at his scheduled time and thus far 
has not offered an explanation for his absence.  Accordingly, the 
Board will adjudicate the Veteran's appeal as if the hearing 
request had been withdrawn.  38 C.F.R. § 20.704(d) (2009).

In March 2010, the Board requested a specialist medical opinion 
(VHA opinion) in this case from the Veterans Health 
Administration (VHA).  38 U.S.C.A. 
§§ 5109(a), 7109(a) (West 2002); 38 C.F.R. § 20.901(a) (2009).  
The report, dated in May 2010, has been associated with the 
claims folder.  As required by law and regulation, the Board 
provided the Veteran and his representative with copies of these 
reports and afforded time to respond with additional evidence or 
argument.  See 38 C.F.R. § 20.903 (2009).  The Federal Circuit 
Court has upheld the Board's power to both obtain such opinions 
and adjudicate the matter without agency of original jurisdiction 
(AOJ) review, provided that the claimant is provided a copy of 
the examination report and an opportunity to respond.  Disabled 
American Veterans, et.al, vs. Secretary of Veterans Affairs, 419 
F.3d 1317 (Fed. Cir. 2005).  As such, the Veteran's claim is now 
properly before the Board and ripe for appellate review.

The Board considers the Veteran's claim for service connection 
for an acquired psychiatric disorder as a claim encompassing all 
psychiatric disorders evident in the record, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with schizoaffective disorder.  

2.  There is no competent evidence of a link between the 
Veteran's current diagnosis of schizoaffective disorder and his 
period of active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.384, 4.9, 4.127 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of the VCAA letters from 
the AOJ to the Veteran dated in October 2002 and April 2004.  
Those letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the information 
and evidence that VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.  

With regards to the timing of his March 2006 Dingess compliant 
VCAA notice, the Board sees the AOJ did not provide the Veteran 
this notice prior to initially adjudicating his claim in April 
2003, the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations VA does not have to vitiate that initial 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Rather, VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, VA cured the timing notice after sending additional VCAA 
notice letters by readjudicating the case by way of April 2009 
SSOC.  Therefore, since VA cured the timing error and because the 
Veteran did not challenge the sufficiency of the notice, the 
Board finds that VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified by 
the latter readjudication.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009).

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), 
private medical evidence as identified by the Veteran, and 
certain Social Security Administration (SSA) records.  The 
Veteran has submitted personal statements, and private medical 
evidence.  The Veteran has not provided authorization for VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  

The AOJ also attempted to provide the Veteran with a VA 
psychiatric examination in March 2009; however, the Veteran 
failed to appear, and has not provided a rationale for his 
absence, nor has he contacted VA in an attempt to reschedule his 
VA psychiatric examination.  The duty to assist is not a one-way 
street; a claimant cannot remain passive when he has relevant 
information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA 
has duty to assist the Veteran, not a duty to prove his claim 
while the Veteran remains passive); accord Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this case, the Veteran has not 
made any effort to reschedule his examination; therefore, the 
Board concludes that the AOJ's duty to assist the Veteran in 
gathering information to advance his claim has been met.

In an attempt to clarify the history of the Veteran's psychiatric 
disorders and establish a relationship between any current 
disorder and his service, the Board obtained a VHA medical 
opinion from a VA physician in May 2010.  Specifically, the Board 
requested an opinion as to whether the Veteran's in-service 
diagnosis of a personality disorder and his subsequent 
schizoaffective disorder represented a progression of the prior 
diagnosis, correction of an error of the prior diagnosis, or 
development of a new and separate condition.  In answering this 
question, the VA physician indicated that he could not resolve 
the relationship of his current disorder to service without 
resort "to mere speculation."  The Veteran's representative has 
argued that the opinion provided is "less than full and 
complete," and should be given "little to no probative value."  
See the August 2010 Informal Brief of Appellant in Appealed Case.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion that contains only data and conclusions is 
accorded no weight).  In particular, the Court has stated that 
before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  See Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  

The May 2010 VHA opinion indicated that in his professional 
opinion and based on his medical knowledge the progression of a 
psychosis can be "initially diagnosed as those of an underlying 
personality disorder," or a psychosis may manifest in "ways 
that are unrelated to the underlying personality disturbance," 
but could not resolve the issue without "resorting to mere 
speculation."  As such, under the above caselaw, a physician 
must provide the basis for reaching his inability to answer the 
question.  Here, the reviewing physician indicated that the 
record did not provide "evidence of the progression of the 
Appellant's psychiatric symptoms," i.e., the development of his 
symptoms from his release from service to the point at which he 
experienced his psychotic episode in February 1997 and subsequent 
diagnosis of and treatment for schizoaffective disorder.  The 
reviewing physician also pointed out that "there is no 
contemporary evidence of a mental status evaluation" between the 
Veteran's military separation and his later diagnosis of and 
treatment for psychosis, but the VHA opinion did note that there 
was evidence of record indicated that Veteran was "hallucinating 
and delusional" at the time of his homicide.  Despite this, the 
reviewing physician indicated that either scenario was possible, 
i.e., that the subsequent psychosis could have begun during 
service or could have developed unrelated to the Veteran's 
personality disorder.  

As such, the examiner has indicated that his inability to provide 
an opinion in this regard is due to the absence of evidence from 
the period of service to his subsequent development of a 
psychosis.  As noted earlier, the AOJ has already made several 
attempts to allow the Veteran to provide further evidence in this 
regard by scheduling him for a VA psychiatric examination in 
March 2009 and for a Board hearing in December 2009.  However, 
the Veteran did not take advantage of these opportunities, nor 
has he provided or attempted to provide any explanation for his 
failure to appear, or made any effort to reschedule either his 
examination or hearing.  

Furthermore, the AOJ has contacted and obtained information 
regarding the history of the Veteran's disorder from all of the 
medical centers identified by the Veteran.  In this case, there 
is no evidence that records of his disorder exist from the period 
of his release from service to his February 1997 psychotic 
episode.  As such, the information which the reviewing physician 
indicates would be necessary to resolve this issue is simply not 
available.  As VA has made every effort to provide the Veteran 
with an opportunity to provide any evidence which may be lacking, 
and the opinion provided indicates the specific reason that the 
reviewing physician is unable to resolve the issue, the Board 
concludes that the VHA opinion provides an adequate basis for the 
inconclusive answer provided.  As such, the May 2010 VHA opinion 
is adequate for VA purposes, such that no further development in 
terms of obtaining medical records, examinations, or opinions, is 
necessary.  38 U.S.C.A. § 5103A.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric 
Disorder 

According to his DD Form 214, the Veteran served in the military 
for a period of 23 days in August 1996.  During an in-service 
dental medical history review he indicated that he experienced 
nervousness.  A few days later, the Veteran was referred for 
psychological treatment and found to have a "personality 
disorder, not otherwise specified."  See the Veteran's August 
1996 STRs.  After this diagnosis, the Veteran was subsequently 
discharged.  Six months later, in February 1997, the Veteran 
killed his mother.  This was attributed to a psychotic episode, 
and the Veteran was found not guilty by reason of insanity.  See 
the Circuit Court of Mobile County Alabama Notice of Proposal for 
Conditional Release dated in June 2003; see also the private 
treatment record dated in June 2000 from Searcy Hospital.  He was 
subsequently admitted to the Taylor Hardin Secure Medical 
Facility (THSMF), where he was diagnosed with paranoid 
schizophrenia.  See the private treatment record dated in 
September 1997 from the THSMF; see also, the statements provided 
by the Veteran in December 2003 and July 2005.  The medical 
evidence of record shows that the Veteran has been receiving 
psychiatric treatment at various institutions since that time.  

The first and perhaps most fundamental requirement for any 
service-connection claim is evidence that the Veteran currently 
has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In the present case, the Veteran's records 
indicate that he was diagnosed with a personality disorder NOS 
(not otherwise specified) during service (see the Veteran's 
service treatment records dated August 1996), schizophrenia, 
paranoid type, (see the private treatment record from the THSMF 
dated in September 1997 pg. 5), and schizoaffective disorder, 
depressive type (see the private treatment record from the 
Thomasville Mental Health Rehabilitation center dated December 
2001).  The Veteran's medical treatment records further document 
post-service treatment and hospitalization for his 
schizoaffective disorder at various facilities with records dated 
as recently as October 2007.  Finally, the Board notes that the 
Veteran has been determined by the Social Security Administration 
to be disabled with schizoaffective disorder in October 2007.  
With evidence of a history of diagnoses of and treatment for 
psychiatric disorders, the Board concludes that the Veteran has 
clearly been diagnosed with a psychiatric disorder, currently 
indicated as a schizoaffective disorder.

As noted above, the Veteran was diagnosed with a personality 
disorder during service.  With regard to the Veteran's in-service 
diagnosis of a personality disorder, congenital or developmental 
defects such as personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  38 
C.F.R. 
§§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature." VAOPGCPREC 82-90.  However, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder during service may be service-connected.  38 
C.F.R. § 4.127.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) 
[a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  As 
such, the Veteran may not be service-connected for his in-service 
diagnosis of a personality disorder, but may be service-connected 
for the currently diagnosed schizoaffective disorder.

Therefore, regarding the Veteran's competently diagnosed 
schizoaffective disorder, the determinative issue is whether this 
condition is somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); see also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

For Veterans who had service of ninety (90) days or more during a 
war period or peacetime service after December 31, 1946, some 
chronic diseases are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (listing applicable chronic diseases, including 
psychoses).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.  The 
Veteran had active service in the military from August 1, 1996 to 
August 23, 1996 for a total active service of 23 days.  See the 
Veteran's DD Form 214.  Therefore, the Veteran is not entitled to 
application of the presumptive provisions.  

Since the Veteran cannot be service-connected on a presumptive 
basis, there must be some evidence to connect the Veteran's 
subsequently diagnosed schizoaffective disorder and his military 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

The Veteran contends that his current psychiatric disorder began 
during his service, and in particular is due to medical 
treatment, including shots and vaccinations that he received 
during his service.  See the Veteran's October 2002, September 
2003, December 2004, and April and May 2005 statements, and the 
May 2004 substantive appeal (VA Form 9).  The Board emphasizes 
that although the Veteran is competent to report any symptoms of 
an acquired psychiatric disorder he previously or currently has, 
he is not competent to render an opinion as to the medical 
etiology of his current psychiatric disorders, or specifically to 
attribute his development of a psychosis to medical treatment in 
service, absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d 
at 1377.  

Furthermore, the Veteran's statements in this regard are contrary 
to the medical evidence of record.  The Board obtained a VA 
psychiatric opinion in May 2010.  This opinion was provided by a 
staff psychiatrist and M.D., and thus may provide competent 
evidence regarding the origins of the Veteran's subsequent 
psychiatric disorder or any relationship between this disorder 
and in-service medical treatment including vaccinations.  In this 
regard, the VA psychiatrist specifically addressed the Veteran's 
contentions that his in service immunizations caused him to 
develop a "chemical imbalance," and subsequently his 
schizoaffective disorder indicating that "from a medical 
standpoint, it is almost certainly not true that [his] injections 
had any relationship whatsoever to the progress (or development) 
of his psychotic illness."  The physician further noted that if 
the Veteran had experienced an allergic reaction, he would have 
experienced "significant physical symptoms in addition to any 
psychological problems."  As such, the competent medical 
evidence of record indicates that the Veteran's schizoaffective 
disorder did not develop as a result of his in-service medical 
treatment.

The Veteran has also indicated that his later diagnosed condition 
of a schizo-affective disorder was a result of the in-service 
personality disorder.  See the Veteran's May 2003 notice of 
disagreement (NOD).  Service connection may be granted for a 
chronic disease which began during service or a disorder with 
continuity of symptomatology subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Under this theory of entitlement, the Veteran may have been 
misdiagnosed with a personality disorder during service, which 
was subsequently accurately recharacterized under his current 
diagnosis of schizoaffective disorder.  However, there is no 
evidence that the Veteran is competent to provide such evidence 
on his own, as it would require medical skill or knowledge to 
show that the in-service diagnosis was inaccurate.  38 C.F.R. 
§ 3.159(a)(1).  Furthermore, the Veteran's contentions in this 
regard are directly contradicted by the medical evidence of 
record.  The Veteran was diagnosed with a personality disorder by 
a clinical psychologist during his period of service.  As noted 
previously, the Board requested a VHA opinion to review the 
Veteran's complaint, and in particular the Veteran's in-service 
diagnosis of a personality disorder to ascertain if the Veteran's 
schizoaffective disorder had been misdiagnosed during his 
service.  The Veteran had indicated that a misdiagnosis was 
possible because he had been lying during his examination in 
order to be discharged from service.  See the Veteran's May 2003 
NOD.  

The May 2010 VA physician reviewed the Veteran's statements in 
this regard, and the in-service medical record, and concluded 
that the physician who examined the Veteran during service had 
taken into account the deceptive intent of the Veteran's 
statements at the time of service.  Specifically, the August 1996 
examiner noted that the Veteran's statements were "clearly 
manipulative in nature in order to obtain a discharge from the 
Navy."  Despite this, the psychologist concluded that the 
Veteran warranted a diagnosis of a personality disorder and 
discharge from the Navy.  The May 2010 reviewing physician 
concluded that the Veteran did suffer from a "preexisting 
disability, i.e., a personality disorder," and therefore the in-
service diagnosis was correct.  As such, the weight of the 
competent evidence of record indicates that the Veteran did have 
a preexisting personality disorder prior to service.  The Veteran 
is not competent to provide evidence that his in-service 
diagnosis was incorrect (38 C.F.R. § 3.159(c)(1)), and the in-
service examiner's opinion is also endorsed by the May 2010 
opinion.  As such, the evidence of record does not support a 
conclusion that the Veteran's latter psychosis was misdiagnosed 
during his service.

Nevertheless, the Board requested that the VA physician provide 
an opinion as to whether the Veteran's subsequent psychiatric 
disorder represented a "progression of the prior diagnosis, 
correction of an error of the prior diagnosis, or the development 
of a new and separate condition."  The VA physician concluded 
that he could not answer this question without resorting "to 
mere speculation."  As indicated previously, the VA physician 
indicated that this was because "schizoaffective disorder... can 
first appear as a variety of thought, mood, and behavioral 
disturbances... which can often be initially diagnosed as those of 
an underlying personality disorder.  Yet the disorder just as 
easily can manifest itself more rapidly in ways that are 
unrelated to the underlying personality disturbance."  The 
reviewing physician noted that the Veteran's "days in the Navy 
were certainly quite stressful for him," but went on to state 
that "[g]iven [the] level of support within days of his 
induction, it is just as likely that his treatment in the 
military actually delayed the onset of any psychotic symptoms 
rather than caused them." (italics in original).  The examiner 
concluded that the Veteran's military service probably "did not 
increase the severity of his underlying disability, i.e., 
exacerbate his personality disorder (possibly) to the point of 
developing symptoms of schizoaffective disorder."  (Italics in 
original).  As such, the medical evidence of record is at best 
equivocal regarding any connection between the Veteran's service 
and his current schizoaffective disorder.  

Medical opinions which are speculative, general, or inconclusive 
in nature cannot support a claim for service connection.  See 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty); Bostain v. West, 11 Vet. App. 124 (1998) (a private 
physician's opinion that a Veteran's preexisting service-related 
condition "may have" contributed to his ultimate demise was too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause-of-death claim); Obert v. Brown, 5 Vet. 
App. 30 (1993) (a medical opinion expressed in terms of "may be 
related to service" necessarily implies "may or may not," and 
therefore is too speculative to establish a plausible claim); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical 
professional's use of equivocal language such as "may or may not 
be related to service" was too speculative to constitute a 
definitive opinion on issue of causation).  As such, the medical 
evidence of record does not show that the Veteran's subsequent 
schizoaffective disorder began during his service, or is 
connected to his service.

Therefore, the Board must render a decision based on the evidence 
of record which shows that the Veteran served briefly in the 
military, but was discharged due to his pre-existing personality 
disorder.  Subsequently, the evidence of record indicates that 
the Veteran experienced an acute psychotic episode in February 
1997 and developed a schizoaffective disorder.  There is no 
competent evidence of a connection between the Veteran's 
personality disorder and schizoaffective disorder, or that the 
Veteran's current schizoaffective disorder began during service, 
or that the Veteran's service caused him to develop his current 
schizoaffective disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for an acquired psychiatric disorder, so there is no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


